Morphy, J.
This action is brought on a note of three hum dred dollars, and on an open account for ninety-nine dollars and fourteen cents. The defendant sets up in reconvenlion, a number of small debts, alleged to have been paid by him, for the plaintiff’s accounts .It appears, that these parties had kept in partnership, for some time, a tavern and billiard room in Thibo-deauxville. On the 14th of June, 1842, the plaintiff sold out his interest to the defendant, who gave in payment the note sued on, and assumed to pay all the debts of the concern, contracted since the 7th of January preceding. The greatest portion of the re-conventional demand was shown On the trial, to consist of sums either paid with partnership funds, before the dissolution of the partnership, or Which the defendant had undertaken to pay. After hearing the evidence adduced by both parties, the Judge below allowed the plaintiff $251 75. The defendant has appealed ; but has made no attempt in this court, to show any error in the judgment of the first instance, nor have we been able to detect any, after a close examination of the record.
Judgment affirmed.